        Case 4:19-cv-00322-BSM Document 47 Filed 12/07/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

DOCK LEWIS ROBERTS,                                                          PLAINTIFF
#173084

v.                         CASE NO. 4:19-CV-00322-BSM

DOES, et al.                                                             DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 7th day of December, 2020.



                                                 ________________________________
                                                  UNITED STATES DISTRICT JUDGE
